DAWKINS, District Judge.
In the above matter the referee has certified to me that portion of the record dealing with the motion of E. S. Prudhomme, Esq., for tho allowance of a foe as attorney for the bankrupts. It appears that all of the property was incumbered with mortgages, taxes, lessor’s liens, etc., to such an extent that, after the payment of these preferred claims and costs, there remains tho sum of $52.02 only out of which the fee of the attorney could be paid. He has asked an allowance of $500, as well as 10 per cent, on the sale price of the real estate. However, in communications addressed to the referee in support of the claim, Mr. Prudhomme indicates that he would be satisfied with an allowance of $250. The referee has fixed the fee at tho sum remaining in his hands, after payment of lien creditors and costs, to wit, $52.02.
I am convinced, as I was in the case of In re Green (D. C.) 23 F.(2d) 889, that the court cannot impinge upon the rights of these privileged creditors under the state law by allowing attorney’s fees to be paid in’preference thereto. I see no occasion to reiterate what was said in that ease. It follows that the ruling of the referee must he affirmed, and it is accordingly so ordered.